DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	Applicant is claiming 119(e) domestic priority to provisional application 62/825,050 filed on March 28, 2019. Applicant has complied with the provisions of the MPEP and the provisional application fully supports the present claims. As such, for purposes of applying prior art, applicant is presently entitled to the benefit of the March 28, 2019 provisional application filing date. 
Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on March 25, 2020, April 10, 2020, July 6, 2020, March 23, 2021, April 28, 2021, December 2, 2021, April 14, 2022 and August 15, 2022 are acknowledged. Applicant has cited over three hundred references for consideration. The examiner believes that the large volume of references for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large volume of references have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
	With respect to the Information Disclosure Statement filed March 25, 2020, “Non-Patent Literature” document citation number “15” has been crossed out and has not considered because applicant has not provided at least a date of publication in compliance with the MPEP. See 37 CFR 1.98. 
The information disclosure statement filed March 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of “Non-Patent Literature” documents citation numbers “6” and “8” were not provided and therefore these references have been crossed out and have not been considered.
Claim Rejections - 35 USC § 112
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 27, the claimed “wherein the base curve and the front curves (plural) of the mold assembly” is vague and indefinite. Specifically, the independent claim has only claimed a single front curve. As such, the inconsistency renders the claim vague and indefinite. Additionally, the claimed “of the mold assembly are comprised of polyethylene, polystyrene…and combinations thereof” is vague and indefinite. It is not clear if applicant is claiming the mold assembly comprising at least one of the claimed substances, or if applicant is claiming the mold assembly comprising a plurality of the claimed substances, or if some other meaning is intended. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “wherein the base curve and the front curve of the mold assembly are comprised of at least one of polyethylene, polystyrene…and combinations thereof”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-22, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez-Carrigan publication number 2011/0248415.
	With respect to claim 19, Alvarez-Carrigan discloses the limitations therein including the following: a method of manufacturing a contact lens (abstract); the contact lens as being photo-absorbing (abstract, paragraphs 0022, 0026, i.e. including a photochromic dye); providing a mold assembly comprising a base curve, a front curve and defining an enclosed cavity between (fig 2B); the cavity containing a reactive mixture (abstract, paragraphs 0040-0041); the reactive mixture including at least one polymerizable monomer (paragraph 0034); a photo-initiator which absorbs at an activating wavelength (abstract); a photo-absorbing compound which displays absorption at the activating wavelength (abstract, paragraphs 0022, 0026); curing the reactive mixture to form the photo-absorbing contact lens by exposing the reactive mixture to radiation including the activating wavelength (paragraphs 0033-0034, 0050-0052); the radiation directed at both the base curve side and the front curve side of the mold assembly (fig 6, paragraphs 0050-0052); the radiation intensity at the base curve side being greater than the radiation intensity at the front curve side (paragraph 0052 disclosing that while one embodiment may have equal intensities from both light sources, another embodiment can have the light source intensity of the front curve side at 1 mW/cm.sup.2 with the light source intensity at the base curve side of 2 mW/cm.sup.2 i.e. “radiation intensity at the base curve side being greater than the radiation intensity at the front curve side”). 
	With respect to claim 20, Alvarez-Carrigan discloses the intensity at the base curve side less than 350 percent greater than the radiation intensity at the front curve side (paragraph 0052 disclosing a 100% difference in intensity). 
	  With respect to claim 21, Alvarez-Carrigan discloses the intensity at the base curve side from 1 percent to less than 350 percent greater than the radiation intensity at the front curve side (paragraph 0052 disclosing a 100% difference in intensity). 
	With respect to claim 22, Alvarez-Carrigan discloses a first light source proximate to the base curve of the mold assembly and a second light source proximate to the front curve of the mold assembly (figure 6, paragraph 0050). 
	With respect to claim 26, Alvarez-Carrigan discloses the photo-absorbing compound as a photochromic compound (abstract, paragraphs 0022, 0026). 
	With respect to claim 27, Alvarez-Carrigan discloses the mold comprising one of the materials as claimed (paragraph 0034 such as the disclosed polypropylene). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Carrigan. 
With respect to claim 23, Alvarez-Carrigan discloses as is set forth above, but discloses the embodiment as claimed using a TL lamp (paragraphs 0070, 0074) and not by using light emitting diodes as claimed. However, Alvarez-Carrigan teaches that in differing embodiments, light emitting diodes can be used for the purpose of providing an alternative means of irradiating and curing the mixture in the mold assembly (paragraph 0043). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing, to have the irradiating light sources of the claimed embodiment as being light emitting diodes since Alvarez-Carrigan teaches that when irradiating and curing a mixture in the mold assembly to produce a contact lens, that specifically light emitting diodes can be used for the purpose of providing an alternative means of irradiating and curing the mixture in the mold assembly. Regardless, the examiner takes Judicial Notice that it is well known in the art of curing mixtures to form contact lenses, for the irradiation to be performed by light emitting diodes, including when having a light source both above and below the contact lens mold, for the purpose of providing the means of irradiating and curing the mixture in the mold assembly. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the first and second light sources as claimed as being light emitting diodes since the examiner takes Judicial Notice that it is well known in the art of curing mixtures to form contact lenses, for the irradiation to be performed by light emitting diodes, including when having a light source both above and below the contact lens mold, for the purpose of providing the means of irradiating and curing the mixture in the mold assembly.Owe

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez-Carrigan in view of Duis publication number 2011/0249234.
With respect to claims 24-25, Alvarez-Carrigan discloses as is set forth above including disclosing a method of producing a contact lens by curing a reactive mixture in a mold that includes a photo-initiator and a photo-absorbing compound in the form of a photochromic substance and by irradiating the mold from both the front curve side and the base curve side (see rejection of claim 1 above) but does not specifically disclose the mixture comprising a static photo-absorbing compound such as a high energy visible light absorber. Duis teaches that when producing a contact lens by curing a reactive mixture in a mold that includes a photo-initiator and a photo-absorbing compound in the form of a photochromic substance and by irradiating the mold from both the front curve side and the base curve side (abstract, paragraphs 0044, 0054, 0074), that additionally, the mixture can include a static photo-absorbing compound in the form of a high energy visible light absorber, i.e. a blue light absorber, for the purpose of providing additional light protection by the produced contact lenses (paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of manufacturing a contact lens of Alvarez-Carrigan as including a static photo-absorbing compound such as a high energy visible light absorber since Duis teaches that when producing a contact lens by curing a reactive mixture in a mold that includes a photo-initiator and a photo-absorbing compound in the form of a photochromic substance and by irradiating the mold from both the front curve side and the base curve side, similar to that of Alvarez-Carrigan, that additionally, the mixture can include a static photo-absorbing compound in the form of a high energy visible light absorber, i.e. a blue light absorber, for the purpose of providing additional light protection by the produced contact lenses. 
Prior Art Citations
	Aitken et al publication number 2018/0037690, Alli et al publication number 2018/0011223, Liu et al publication number 2016/0176134, and Siegel publication number 2005/0222295 are being cited herein as evidence of the examiner’s Judicial Notice it is well known in the art of curing mixtures to form contact lenses, for the irradiation to be performed by light emitting diodes, including when having a light source both above and below the contact lens mold, for the purpose of providing the means of irradiating and curing the mixture in the mold assembly.
Samuel publication number 2012/0023869 and Muller publication number 2009/0238948 are being cited herein to show references having some similar method steps to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 21, 2022